Title: General Orders, [April–May 1800]
From: Hamilton, Alexander,North, William
To: 


[New York, April–May, 1800]
The duties and functions of Inspectors.
The Brigade Inspector is to inspect and muster the different Corps and Regiments in his Brigade once in every month and at such other times as may be directed.
At each inspection and muster he must actually see, as well every man who may be returned on parade, as also every man who may be returned Sick, confined or on guard, in or near the Camp or quarters. He will also make a list of the name of every man whom he may deem unfit for service setting forth the Corps or Company & Regiment to which he may belong, his age the time he may have served, and may yet have to serve and the reason in full why he ought to be discharged. He must likewise actually examine into the actual State of the clothing arms, amunition, Camp Equipage and stores—into the manner in which the several Books and Rolls are kept, into the situation of the Camp or quarters, in respect to order, regularity and cleanness, and into the general appearance, discipline, and police of each corps or Regiment. He must demand such further returns or explanations as may be necessary for complete information in respect to every matter and thing, which may be subject to his inspection and examination. He will on the back of each inspection return enter fully and faithfully his remarks respecting each particular object of his attention. The remarks on the Company returns will relate particularly to each company and those on the Regimental returns generally to the Regiment. Immediately after each general Inspection, he will forward the return which he has received together with his observations and remarks to the office of the Adjutant General or the principal officer of that department within the district to which they may belong, as the case may require or he may be specially directed. He will also at each muster, sign three muster Rolls of each respective company or Corps, which must correspond with Inspection Return, which Rolls, when signed must be delivered to the Paymaster of the Regiment or corps, or forwarded to the Deputy Paymaster General agreeably to such orders as have been or may be given respecting this Duty. He will receive from the adjutants and those officiating as such, in Seperate the regular returns of their respective Regiments or Corps, and from these form the Brigade returns, taking care that they agree with the last returns respectively. The Brigade returns must be signed by himself and the Brigadier General, and ordinarily delivered to the Division Inspector, the Deputy Adjutant General of the District or the adjutant General o’cording to local circumstances and as the case may require. He must receive through the Division Inspector or the Deputy Adjutant General or from the Adjutant General, as the case may be, all General and Division orders, which together with the orders and the details for the Brigade he will communicate to the adjutants and those who officiate as such in the respective corps of the Brigade each day at an orderly hour. He will receive at the Brigade parade from the adjutants and those officiating as such and there carefully examine all details which may be ordered from the different regiments and Corps, and if any of those detailed do not appear in every respect dressed and equipped agreeably to orders and the existing Rules and Regulations, such must be refused and others demanded that the deficiency may be immediately Supplied, and having formed these details—those for the division parade are to be led by him and there delivered to the Division Inspector to whom he is accountable for their appearance and every thing which concerns their number and fitness for the duty to be performed. The Brigade inspector is to attend at all Brigade parades, and must observe whether the troops are formed agreeably to the regulations, and must report to the commanding officer all deficiencies irregularities or deviations with respect to the exercise and manœuvers of the troops. It will be his duty to report in writing to his Brigadier every disorder, irregularity or deviation from the Rules & Regulations which he may at any time observe in regard to the general duties and police of the Brigade and which are not placed under the immediate superintendance of the Brigade Quarter-Masters, provided the same have not been duly rectified upon notice being given thereof to the Adjutant or proper officer of the corps where they may exist.
When a Brigade is formed in order of Battle or on a March the inspectors place is with the commanding Officer whose orders he is to execute, and when the troops are encamped, he is to see that the orders in respect to the defence of the camp be punctually executed.
The Division Inspectors are to a Division what the Brigade Inspectors are to a Brigade, and are to execute their functions in like manner. They attend the inspection of the Brigades in their Division with the Brigade Inspectors and, in their absence, inspect and muster them. They receive through the Adjutant General or Deputy Adjutant General of the district as the case may be all General orders which, with the Division orders and necessary details they communicate to the Brigade Inspectors—receive all returns from them and make returns of the Division, lead the guards and detachments destined to the grand parade, see that the regulations are complied with and in general attend to the discipline and police of the whole Division.
Wm NorthAdjt Genl & Asst Insp. General
